           Case 5:17-cr-00390-JS Document 298 Filed 05/18/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                     :         CRIMINAL ACTION
                                              :
    v.                                        :         No. 17-390-1
                                              :
 EDWIN PAWLOWSKI                              :

                                          ORDER

         AND NOW, this 18th day of May, 2020, upon consideration of Defendant Edwin

Pawlowski’s Emergency Motion for Temporary Release to Home Confinement Pursuant to 18

U.S.C. § 3582(c)(1), the Government’s opposition, Pawlowski’s reply, and the arguments

presented during the May 12, 2020, telephonic oral argument on the Motion, and for the reasons

set forth in the accompanying Memorandum, it is ORDERED the Motion (Document 291) is

DENIED.



                                                  BY THE COURT:


                                                     /s/ Juan R. Sánchez     s
                                                  Juan R. Sánchez, C.J.
